Order filed September 9, 2021




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-09-00078-CV
                                     ____________

                   ASPEN EXPLORATION, INC., Appellant

                                          V.

         INTEGRATED PRODUCTION SERVICES, LLC., Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-33148

                                      ORDER

      On March 26, 2009, this court abated this appeal because appellant was
named as a debtor in an involuntary Chapter 7 bankruptcy proceeding in the United
States Bankruptcy Court for the Southern District of Texas, under cause number
08-50325. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed on July 30, 2019. The
parties did not advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.

                                  PER CURIAM



Panel Consists of Justices Jewell, Spain, and Wilson.